Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

1.	Claims 1-20 are presenting for examination

Obvious Double Patent Rejection

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-11 & 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-4, 6-13, and 15-18 of U.S. Patent No. 11,265,220. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent 220 teaches the claimed invention as shown in the table below.

17/569,871
11,265,220
1. A method comprising: obtaining, by a controller, information about a plurality of network slices available in a plurality of core networks provided by different network operators; storing, in a network slice repository, the information about the plurality of network slices, wherein the information includes for each federated network slice of the plurality of network slices, a location identifier, a network operator identifier, and a slice type; and causing, by the controller, a device to switch from a network slice to a federated network slice based at least in part on the information.

2. The method of claim 1, wherein causing the device to switch to the federated network slice is further based on one or more of an enterprise rule or a triggering event defined by an enterprise.
2. The method of claim 1, wherein the plurality of core networks are provided by different network operators, and further comprising: obtaining, by the controller from each of the different network operators, information about one or more network slices available in a respective core network of the plurality of core networks; and storing in a network slice repository, by the controller, the information about the one or more network slices, wherein the information includes for each of the one or more network slices, a location identifier, a network operator identifier, and a slice type.

1. A method comprising: obtaining, by a controller of an enterprise, one or more parameters of a device served by a network slice of a core network; based on the one or more parameters of the device and one or more rules, determining, by the controller, whether a triggering event associated with a slice reselection occurred; based on the triggering event and the one or more rules, selecting, by the controller, a federated network slice from among a plurality of network slices provided by a plurality of core networks; and causing, by the controller, the device to switch from the network slice to the federated network slice.
3. The method of claim 2, further comprising: selecting the federated network slice from the plurality of network slices based on the information in the network slice repository and the slice type defined for the triggering event.
3. The method of claim 2, wherein selecting the federated network slice includes: determining the slice type for the triggering event based on the one or more rules and selecting the federated network slice based on the information in the network slice repository and the slice type for the triggering event.
4. The method of claim 2, further comprising: defining, by the controller, one or more enterprise rules, wherein the one or more enterprise rules include at least one of a time-based network slice requirement, a location-based network slice requirement, or a quality of service-based network slice requirement.
6. The method of claim 1, further comprising: defining, by the controller, the one or more rules of the enterprise, wherein the one or more rules include at least one of a time-based network slice requirement, a location-based network slice requirement, or a quality of service-based network slice requirement.
5. The method of claim 1, further comprising: configuring, by the controller, the network slice repository based on availability of one or more network slices in terms of location, time, and quality of service level; and periodically synchronizing, by the controller, the network slice repository with the information about the one or more network slices provided by the different network operators.
4. The method of claim 2, further comprising: configuring, by the controller, the network slice repository based on availability of the one or more network slices in terms of location, time, and quality of service level; and periodically synchronizing, by the controller, the network slice repository with the information about the one or more network slices provided by the different network operators.
6. The method of claim 1, wherein causing the device to switch to the federated network slice includes: providing, to a network execution function of a respective core network that provides the federated network slice, a first identifier of the federated network slice and a second identifier of the device such that the network execution function updates a unified data management of the respective core network and triggers switching of the device to the federated network slice.
7. The method of claim 1, wherein causing the device to switch to the federated network slice includes: providing, to a network execution function of a respective core network that provides the federated network slice, a first identifier of the federated network slice and a second identifier of the device such that the network execution function updates a unified data management of the respective core network and triggers switching of the device to the federated network slice
7. The method of claim 1, wherein causing the device to switch to the federated network slice includes: providing, to a subscription manager secure routing service, a request to switch the device to another core network that provides the federated network slice such that the subscription manager secure routing service provisions the device to disable a first profile for connecting to the core network and to enable a second profile for connecting with the another core network; and providing, to a network execution function of the another core network, a first identifier of the federated network slice and a second identifier of the device such that the network execution function updates a unified data management of a respective core network and triggers switching of the device from a default network slice of the another core network to the federated network slice.
8. The method of claim 1, wherein causing the device to switch to the federated network slice includes: providing, to a subscription manager secure routing service, a request to switch the device to another core network that provides the federated network slice such that the subscription manager secure routing service provisions the device to disable a first profile for connecting to the core network and to enable a second profile for connecting with the another core network; and providing, to a network execution function of the another core network, a first identifier of the federated network slice and a second identifier of the device such that the network execution function updates a unified data management of the respective core network and triggers switching of the device from a default network slice of the another core network to the federated network slice.
8. The method of claim 1, further comprising: obtaining one or more parameters of the device, which include a change in a location of the device based on which the device is switched to a default network slice available for the location, wherein causing the device to switch to the federated network slice includes causing the device to switch from the default network slice for the location to the federated network slice based on one or more enterprise rules.
9. The method of claim 1, wherein the one or more parameters of the device include a change in a location of the device based on which the device is switched to a default network slice available for the location, and causing the device to switch to the federated network slice includes: causing the device to switch from the default network slice for the location to the federated network slice based on the one or more rules of the enterprise.
9. An apparatus comprising: a communication interface configured to enable network communications; a memory configured to store executable instructions; and a processor coupled to the communication interface and the memory and configured to perform operations including: obtaining information about a plurality of network slices available in a plurality of core networks provided by different network operators; storing, in a network slice repository, the information about the plurality of network slices, wherein the information includes for each federated network slice of the plurality of network slices, a location identifier, a network operator identifier, and a slice type; and causing a device to switch from a network slice to a federated network slice based at least in part on the information.

10. The apparatus of claim 9, wherein the processor causes the device to switch to the federated network slice is further based on one or more of an enterprise rule or a triggering event defined by an enterprise.
11. The apparatus of claim 10, wherein the plurality of core networks are provided by different network operators, and the processor is further configured to: obtain, from each of the different network operators, information about one or more network slices available in a respective core network of the plurality of core networks; and store, in a network slice repository, the information about the one or more network slices, wherein the information includes for each of the one or more network slices, a location identifier, a network operator identifier, and a slice type.

10. An apparatus comprising: a communication interface configured to enable network communications; a memory configured to store executable instructions; and a processor coupled to the communication interface and the memory and configured to perform operations including: obtaining one or more parameters of a device served by a network slice of a core network; based on the one or more parameters of the device and one or more rules of an enterprise, determining whether a triggering event associated with a slice reselection occurred; based on the triggering event and the one or more rules, selecting a federated network slice from among a plurality of network slices provided by a plurality of core networks; and causing the device to switch from the network slice to the federated network slice.
11. The apparatus of claim 10, wherein the processor is further configured to perform an operation comprising: selecting the federated network slice from the plurality of network slices based on the information in the network slice repository and the slice type defined for the triggering event.
12. The apparatus of claim 11, wherein the processor is configured to select the federated network slice by: determining the slice type for the triggering event based on the one or more rules and selecting the federated network slice based on the information in the network slice repository and the slice type for the triggering event.
13. The apparatus of claim 9, wherein the processor is further configured to perform additional operations comprising: configuring the network slice repository based on availability of one or more network slices in terms of location, time, and quality of service level; and periodically synchronizing the network slice repository with the information about the one or more network slices provided by the different network operators.
13. The apparatus of claim 11, wherein the processor is further configured to: configure the network slice repository based on availability of the one or more network slices in terms of location, time, and quality of service level; and periodically synchronize the network slice repository with the information about the one or more network slices provided by the different network operators.
14. The apparatus of claim 9, wherein the processor is configured to cause the device to switch to the federated network slice by: providing, to a network execution function of a respective core network that provides the federated network slice, a first identifier of the federated network slice and a second identifier of the device such that the network execution function updates a unified data management of the respective core network and triggers switching of the device to the federated network slice.
15. The apparatus of claim 10, wherein the processor is configured to cause the device to switch to the federated network slice by: providing, to a network execution function of a respective core network that provides the federated network slice, a first identifier of the federated network slice and a second identifier of the device such that the network execution function updates a unified data management of the respective core network and triggers switching of the device to the federated network slice.
15. | The apparatus of claim 9, wherein the processor is configured to cause the device to switch to the federated network slice by: providing, to a subscription manager secure routing service, a request to switch the device to another core network that provides the federated network slice such that the subscription manager secure routing service provisions the device to disable a first profile for connecting to the core network and to enable a second profile for connecting with the another core network; and providing, to a network execution function of the another core network, a first identifier of the federated network slice and a second identifier of the device such that the network execution function updates a unified data management of a respective core network and triggers switching of the device from a default network slice of the another core network to the federated network slice.
16. The apparatus of claim 9, wherein the processor is further configured to perform an additional operation comprising: obtaining one or more parameters of the device, which include a change in a location of the device based on which the device is switched to a default network slice available for the location, wherein causing the device to switch to the federated network slice includes causing the device to switch from the default network slice for the location to the federated network slice based on one or more enterprise rules.
16. The apparatus of claim 10, wherein the processor is configured to cause the device to switch to the federated network slice by: providing, to a subscription manager secure routing service, a request to switch the device to another core network that provides the federated network slice such that the subscription manager secure routing service provisions the device to disable a first profile for connecting to the core network and to enable a second profile for connecting with the another core network; and providing, to a network execution function of the another core network, a first identifier of the federated network slice and a second identifier of the device such that the network execution function updates a unified data management of the respective core network and triggers switching of the device from a default network slice of the another core network to the federated network slice.
17. One or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to perform operations including: obtaining information about a plurality of network slices available in a plurality of core networks provided by different network operators; storing, in a network slice repository, the information about the plurality of network slices, wherein the information includes for each federated network slice of the plurality of network slices, a location identifier, a network operator identifier, and a slice type; and causing a device to switch from a network slice to a federated network slice based at least in part on the information.

18. The one or more non-transitory computer readable storage media according to claim 17, wherein the instructions cause the processor to switch the device to the federated network slice is further based on one or more of an enterprise rule or a triggering event defined by an enterprise.
18. The one or more non-transitory computer readable storage media according to claim 17, wherein the plurality of core networks are provided by different network operators, and the instructions further cause the processor to perform additional operations of: obtaining, from each of the different network operators, information about one or more network slices available in a respective core network of the plurality of core networks; and storing, in a network slice repository, the information about the one or more network slices, wherein the information includes for each of the one or more network slices, a location identifier, a network operator identifier, and a slice type.

17. One or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to perform operations including: obtaining one or more parameters of a device served by a network slice of a core network; based on the one or more parameters of the device and one or more rules of an enterprise, determining whether a triggering event associated with a slice reselection occurred; based on the triggering event and the one or more rules, selecting a federated network slice from among a plurality of network slices provided by a plurality of core networks; and causing the device to switch from the network slice to the federated network slice.


Allowable subject matter


4.	Claims 12 & 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4.1.	The prior art of record doesn’t teach the limitations of claims 12 & 19-20.

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moustafa M Meky whose telephone number is (571)272-4005. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOUSTAFA M. MEKY
Primary Patent Examiner
Art Unit 2457



/MOUSTAFA M MEKY/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        
1/16/2022